Citation Nr: 0511479	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran reportedly had active service from August 1944 to 
June 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied, in 
pertinent part, service connection for hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the veteran maintains that he sustained a bilateral 
ear injury during service in 1943, the record suggests that 
he had active service from August 1944 to June 1945.  
38 C.F.R. § 3.6(x)(15) states that American Merchant Marine 
in Oceangoing Service during the Period of Armed Conflict 
from December 7, 1941 to August 14, 1945 is considered active 
military service for VA purposes.  Additionally, in the April 
2003 rating decision, the RO found that the veteran had 
active military service from August 1, 1944 to March 8, 1945, 
March 8, 1945, April 14, 1945 to May 12, 1945 and from May 
24, 1945 to June 25, 1945.  Such verification is not of 
record.  Given the foregoing, the RO should attempt to obtain 
documentation verifying the veteran's period(s) of service.

Additionally, the veteran's service medical and 
administrative records are unavailable.  The record does not 
reflect that an attempt to reconstruct records or obtain 
records from alternate sources has been conducted.  An 
attempt to reconstruct the veteran's records is required.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (heightened obligation 
where records are presumed destroyed while in the possession 
of the government).

In October 1990, the veteran wrote that he had received 
treatment for a hearing disorder at a local hospital and 
audiologists in "Andolusa," Alabama, and Montgomery, 
Alabama.  He also reportedly received treatment from Doctor 
Hayes.  The veteran's audiology medical reports are not of 
record, and except for an October 1990 letter sent to Dr. 
Hayes, the record does not indicate that the RO has attempted 
to obtain them.  Thus, additional action is needed.

The veteran also wrote that he receives Social Security 
benefits and the Social Security Administration has his 
medical records.  The SSA records are not present.  Further 
action in this regard is needed.  VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

This case is REMANDED for the following action:

1.  Ask the veteran to submit any evidence or 
information in his possession that will help to 
substantiate his claim for hearing loss, e.g., lay 
statements, service administrative and medical 
records, or medical reports.  

2.  Ask the veteran complete and submit a NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data, and a NA Form 13075, 
Questionnaire about Military Service.

3.  Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency and request 
verification of the veteran's service dates.  Also 
request that a search of alternate sources be made 
for records concerning the veteran's treatment 
during active service for hearing loss, if any.  
This should include a search for records of 
hospitalization and treatment at the Maritime 
Service Hospital at St. Petersburg, Florida in 
1943.  Associate all requests and records received 
with the claims file.  If records are unavailable, 
a negative reply is requested

4.  Ask the veteran to provide information as to 
all treatment of his hearing loss.  Upon receipt of 
the requested information and the appropriate 
releases, the RO should contact Doctor Hayes, and 
all other identified health care providers and 
request that they forward copies of all available 
clinical documentation pertaining to treatment 
provided to the veteran.  (The record contains 
medical evidence from Dr. Hayes and Dr. Strandell, 
dating from June 1971 through July 1990.  
Duplicates of these records are not required.)  All 
evidence obtained should be associated with the 
veteran's claims folder.

5.  The RO should contact the SSA and request that 
it provide documentation of veteran's award of SSA 
benefits and copies of all records developed in 
association with the award.

6.  The RO should readjudicate the claim of 
entitlement to service connection for bilateral 
hearing loss.  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered.  The veteran should be 
given the opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




